Citation Nr: 1104439	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-41 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to his service-connected right 
and left knee disorders.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to his service-connected right and left knee 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1972. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2009 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which, inter alia, denied the Veteran's claims for service 
connection for a hip condition and a back condition, both also 
claimed as secondary to his service-connected right and left knee 
disorders.  

In September 2009, the Veteran testified at a hearing at the RO 
in Hartford, Connecticut, before a Decision Review Officer (DRO).  
In April 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board hearing); 
copies of the transcripts of both hearings have been associated 
with the record. 

The Board also notes that the Veteran also perfected an appeal of 
the RO's June 2008 rating decision regarding his right and left 
knees; however, he withdrew that appeal in writing in October 
2009.  See 38 C.F.R. § 20.204 (2010).  Therefore, these issues 
are not currently before the Board.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.




REMAND

Before addressing the merits of the Veteran's service connection 
claims for hip and low back conditions, the Board finds that 
additional development of the evidence is required in the form of 
an etiological opinion and examination.

First, the Veteran's VA treatment records on file only date to 
March 2009, almost two years ago.  If he has since received 
additional relevant treatment, these records should also be 
obtained.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. 
§§ 3.159(c)(2), (c)(3) (2010); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA).

Second, the Veteran's and his representative have argued that the 
Veteran should be provided with VA neurological and orthopedic 
examinations regarding his claims of service connection for hip 
and back disorders.  See the September 2009 DRO hearing 
transcript pges. 6-7, the October 2009 substantive appeal (VA 
Form 9), and the April 2010 Board hearing transcript pges. 4-5, 
6, 7.  

The Veteran has alleged that he currently experiences hip and low 
back pain which has developed as secondary to his service-
connected right and left knee disorders.  See the Veteran's 
October 2008 claim; see also the DRO hearing transcript pges. 1-
3, 5, and the April 2010 Board hearing transcript pg. 6.  
Specifically, the Veteran has indicated that the way that he 
walks affects his hips and back.  See the Veteran's October 2008 
claim, and the Board hearing transcript pg. 6.  The Veteran's 
spouse has also provided testimony supporting the Veteran's 
contentions.  See the DRO hearing transcript pgs. 3-5, and the 
Board hearing transcript pg. 3-4.  

In this instance, the Veteran was granted service connection for 
post-operative residuals of a right knee arthrotomy in February 
1973, shortly after his release from active duty service.  He was 
subsequently granted service connection for degenerative joint 
disease of the left knee, as secondary to his right knee 
disorder, in June 2008.  The Board also notes that the Veteran 
has some potentially relevant treatment records in service 
including treatment for back strain in October 1969, and 
treatment for back pain in May 1971 related to a motorcycle 
accident.

Pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist includes 
"providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim."  The standard for requiring a VA medical 
examination is "an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability."  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, 
the standard for requiring a VA medical examination is quite low.

In this case, the Veteran and his spouse have identified pain in 
the Veteran's hips and back as the symptoms of his disorder.  The 
Veteran and his spouse are competent to identify symptoms of a 
disorder, although they have not provided a competent diagnosis 
of such a disorder.  See 38 C.F.R. §§ 3.159(a)(1), (2).  Pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Nevertheless, granting the benefit 
of the doubt required by 38 U.S.C.A. § 5107 (b), and 38 C.F.R. § 
3.102, the Board concludes that the record contains evidence of 
recurrent symptoms sufficient to necessitate a VA medical 
examination under the standard articulated by the Court in 
McLendon, although there is no clear diagnosis of such a 
disorder.

In light of the evidence presented by the Veteran of symptoms 
which indicate that he may be experiencing current low back and 
hip disorders, as well as the fact that he is currently service-
connected for right and left knee disorders, with some evidence 
of relevant treatment during his military service, the Veteran 
should be provided with VA neurological and orthopedic 
examinations to determine if he is currently experiencing any 
relevant low back and hip disorders.  If he is experiencing any 
such disorders, then an opinion is necessary to determine if any 
of the disorders found may be medically linked to his service-
connected right and left knee disorders, or directly to his 
military service from March 1968 to March 1972.  

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health 
care providers that have treated or 
evaluated him for his alleged low back and 
hip disorders, and attempt to obtain 
records from each health care provider 
that he identifies who might have 
available records of such treatment, if 
not already of record.

	Regardless of the Veteran's response, 
obtain any relevant VA medical treatment 
records dating from March 2009, the most 
recent treatment records associated with 
the claims file.  If these records are 
unavailable, do not exist, 
or further attempts to obtain them would 
be futile, a negative reply to this effect 
is required and must be associated with 
the claims file.

2.	After all relevant records and/or 
responses have been associated with the 
claims file, the AOJ should arrange for 
the Veteran to undergo appropriate VA 
neurological and orthopedic examinations 
of his low back and hips.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA orthopedic 
examiner for review in conjunction with 
the subsequent orthopedic examination.  

	The Veteran is hereby advised that failure 
to report for his scheduled VA 
examinations, without good cause, may have 
adverse consequences for his claims.  
	
	Arrange for the Veteran to undergo a VA 
neurological examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current hip and 
low back disorders he may currently be 
experiencing.  

	The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent history.  
The examiner must make clear in the report 
that such a review was accomplished.  The 
examination must include any testing 
necessary and the specific results of any 
testing should be set forth in the 
examination report.  Based on the 
examination and comprehensive review of the 
claims file, the neurological examiner 
should address the following issues:

A)	Provide a comprehensive history and 
diagnosis of any current hip and back 
disorders found.  

	The history provided should 
specifically address:  the Veteran's 
own statements regarding symptoms and 
history related to his back and hips, 
as well as any relevant medical 
records, including his military 
service treatment records showing 
treatment for back pain in October 
1969, a motorcycle accident in May 
1971, and his right knee injury in 
November 1971, as well as the 
subsequent development of his knee 
disorders.  

	After providing a complete history and 
diagnosis of any hip and back disorders 
found, the neurological examiner should 
answer the following questions for each hip 
or back disorder identified:

A)	Is it at least as likely as not that 
any currently identified hip or back 
disorder is caused by the Veteran's 
military service, including his 
treatment for back pain in October 
1969 and May 1971, or to his right 
knee injury of November 1971?

B)	If the answer to question (A) is no, 
is it at least as likely as not that 
any currently identified hip or back 
disorder is caused by his service-
connected right and left knee 
disorders, including the affect of his 
knee disorders on his gait?

C)	If the answer to question (B) is no, 
is it at least as likely as not that 
any of the Veteran's currently 
diagnosed hip or back disorder is 
aggravated beyond its natural 
progression by his service-connected 
right and left knee disorders?  

D)	Finally, the examiner should comment 
on the likelihood that any current hip 
or back disorders found are due to 
post-service intercurrent causes, 
wholly unrelated to his military 
service or his service-connected 
disorders.

	The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  

	The examiner should discuss the rationale 
of the opinion provided, whether favorable 
or unfavorable, based on the evidence of 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible.  

3.	Then, arrange for the Veteran to undergo a 
VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current hip and 
low back disorders he may currently be 
experiencing.  Again, the Veteran is hereby 
advised that failure to report for a 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  

	The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent history.  
The examiner must make clear in the report 
that such a review was accomplished.  The 
examination must include any testing 
necessary and the specific results of any 
testing should be set forth in the 
examination report.  Based on examination 
and comprehensive review of the claims 
file, including consideration of the 
neurological examination, the orthopedic 
examiner should address the following 
issues:

A)	Provide a comprehensive history and 
diagnosis of any current hip and back 
disorders found. 

	The history provided should 
specifically address:  the Veteran's 
own statements regarding symptoms and 
history related to his back and hips, 
as well as any relevant medical 
records, including his military 
service treatment records showing 
treatment for back pain in October 
1969, a motorcycle accident in May 
1971, and his right knee injury in 
November 1971, as well as the 
subsequent development of his knee 
disorders.  

	After providing a complete history and 
diagnosis of any hip and back disorders 
found, the orthopedic examiner should 
answer the following questions for each hip 
or back disorder identified:

A)	Is it at least as likely as not that 
any currently identified hip or back 
disorder is caused by the Veteran's 
military service, including his 
treatment for back pain in October 
1969 and May 1971, or to his knee 
injury of November 1971?

B)	If the answer to question (A) is no, 
is it at least as likely as not that 
any currently identified hip or back 
disorder is caused by his service-
connected right and left knee 
disorders, including the affect of his 
knee disorders on his gait?

C)	If the answer to question (B) is no, 
is it at least as likely as not that 
any of the Veteran's currently 
diagnosed hip or back disorder is 
aggravated beyond its natural 
progression by his service-connected 
right and left knee disorders?  

D)	Finally, the examiner should comment 
on the likelihood that any current hip 
or back disorders found are due to 
post-service intercurrent causes, 
wholly unrelated to his military 
service or his service connected 
disorders.

	The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  

	The examiners should discuss the rationale 
of the opinion provided, whether favorable 
or unfavorable, based on the evidence of 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible.  

4.	Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be undertaken 
prior to further adjudication of the claim.

5.	Then, readjudicate the Veteran's claims 
for service connection for hip and back 
disorders, to include as secondary to the 
Veteran's currently service-connected 
right and left knee disorders.  
Adjudication of the claim must consider 
the applicability of aggravation of a 
non-service-connected disorder by a 
service-connected disorder as provided in 
38 C.F.R. § 3.310(a) (2010) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


